190 S.W.3d 561 (2006)
Gihan KADER, Respondent,
v.
Michael D. SHEPHERD, Appellant.
No. ED 86407.
Missouri Court of Appeals, Eastern District, Division Five.
May 2, 2006.
John Ernest Hilton, Clayton, MO, for appellant.
Justin C. Cordonnier, St. Louis, MO, for respondent.
Before GLENN A. NORTON, C.J., BOOKER T. SHAW, J., NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Michael D. Shepherd appeals from the trial court's judgment dissolving his marriage to Gihan Kader and enforcing their prenuptial agreement.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 84.16(b).